                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

IN RE:                                         )
                                               )     Case No. 19-80155-CRJ11
STEVE SHICKLES, JR. and RONDA                  )
SHICKLES,                                      )     Chapter 11
                                               )
                Debtors.                       )


                      MOTION TO HOLD DEBTORS IN CONTEMPT


       Simple Helix, LLC (“Simple Helix”), Deep Blue Holdings, LLC (“Deep Blue”), Alpha

Hosting, LLC (“Alpha”), The Westmoreland Company, Inc. (“Westmoreland”), Jada Leo, and

Karl Leo (collectively, the “Simple Helix Parties”), creditors and parties-in-interest in the above

styled bankruptcy case, hereby submit this Motion to Hold Debtors in Contempt of Court for

failing to comply with this Court’s Amended Order to Show Cause [Doc. 575] . In support of its

Motion, the Simple Helix Parties state that Debtors have failed to provide counsel for the Simple

Helix Parties monthly statements of all financial accounts. This Courts Amended Order to Show

Cause stated:

       2. The Debtors are further ORDERED to provide to the Liquidating Trustee and
       counsel for the Simple Helix Parties monthly statements of all financial accounts,
       including, but not limited to the BBVA checking statements and PayPal account
       reports, until otherwise directed. The monthly statements must be provided to the
       Liquidating Trustee and to counsel for the Simple Helix Parties by the 15th day of
       each following month commencing on July 15, 2020.

       3. If the Debtors fail to comply timely with the terms of this Order, the Debtors
       shall be held in contempt of Court pursuant to 11 U.S.C. § 105(a) and in default
       under the terms of the Plan as confirmed. The Debtors will be subject to sanctions
       as appropriate, including but not limited to monetary damages, attorney fees, and
       the denial of discharge.




Case 19-80155-CRJ11         Doc 581 Filed 07/16/20 Entered 07/16/20 09:08:43                Desc
                              Main Document    Page 1 of 2
As of the time of filing this Motion on July 16, 2020, counsel for the Simple Helix Parties has not

received any statements of financial accounts from Debtors in response to the provisions in the

Court’s Amended Order to Show Cause.

       Wherefore, the Simple Helix Parties respectfully request this Court hold Debtors in

contempt of Court pursuant to 11 U.S.C. §105(a) and in default under the terms of the plan and

sanction Debtors as the Court deems appropriate.

    Respectfully submitted on this, the 16th day of July, 2020.


                                               /s/ Brian J. Richardson
                                               Brian J. Richardson
                                               LEO LAW FIRM, LLC 200
                                               Randolph Ave.
                                               Huntsville, AL 35801
                                               Tel: (256) 539-6000
                                               Email: brichardson@leo-law.com
                                               Attorney for the Simple Helix Parties

                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 16, 2020, I electronically filed the foregoing with the Clerk of
the Court and served the following using the CM/ECF system which will send notification to all
parties of record, including the following:

       Kevin D. Heard
       HEARD, ARY & DAURO, LLC
       303 Williams Avenue SW
       Park Plaza Suite 921
       Huntsville, AL 35801

       Richard M. Blythe
       Post Office Box 3045
       400 Well Street NE, Room 236
       Decatur, Alabama 35602


                                                      /s/ Brian J. Richardson
                                                      Of Counsel



                                                  2
Case 19-80155-CRJ11          Doc 581 Filed 07/16/20 Entered 07/16/20 09:08:43                  Desc
                               Main Document    Page 2 of 2
